ARTICLES OF AMENDMENT AND RESTATEMENT OF PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. Principal Variable Contracts Funds, Inc., a Maryland corporation having its principal office in this State in Baltimore, Maryland (hereinafter called the “Corporation”), hereby certifies to the State Department of Assessments and Taxation of Maryland that: FIRST: The Corporation is registered as an open-end investment company under the Investment Company Act of 1940. On December 12, 2011, the Board of Directors of the Corporation, pursuant to the authority granted to it by the Articles of Incorporation of the Corporation (the “Articles”) and Sections 2-105(a)(10) and 2-605 of the Maryland General Corporation Law, unanimously adopted resolutions authorizing amendments to the Articles. The purpose of these amendments is: (i) to reclassify an aggregate of 1,100,000,000 shares, representing all the shares of all the share classes of the following series of the Corporation, which have merged into other series of the Corporation or otherwise become inactive: International SmallCap Account, Equity Income (inactive), LargeCap Value Account II, Government and High Quality Bond Account (inactive), LargeCap Growth Equity Account, LargeCap Value Account III, MidCap Stock Account, MidCap Growth Account I, MidCap Value
